DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response filed May 19, 2022, Applicant amended claims 1, 4, 5, 8, and 10. Claim 9 was canceled, and claims 11 and 12 were added. Claims 1-8 and 10-12 are pending in the current application. 

Information Disclosure Statement
The information disclosure statements (IDS) received on June 29, 2022 have been considered by examiner.
Response to Arguments
Claims 5-8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Examiner thanks Applicant for amending the claims. The rejection has been withdrawn.  
Claims 9 and 10 were rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Examiner thanks Applicant for amending the claims.  The rejection has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.  First, Applicant asserts the claims are not directed to an abstract idea because the claims are an improvement of GUI operation.  Examiner respectfully disagrees.  The identified limitations recite detecting whether a resource saving information about the object (e.g., discount information of an advertisement) is available, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping. Second, Applicant asserts that the claimed are integrated into a practical application because it is analogous to Example 37 of relocating icons and McRo as being an improvement in computer-related technology.  Examiner respectfully disagrees. This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of providing the discount information and comment input mode to the user. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing the discount information and comment input mode to the user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Last, Applicant asserts that the claims recite significantly more than the abstract idea.  Examiner respectfully disagrees. For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1: and 5; processors to execute providing the discount information and comment input mode to the user). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). The rejection is maintained. 
Applicant's arguments with respect to the rejection under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant asserts that there is no resource saving information about the object to be commented on.  Examiner respectfully disagrees. Fig.31 and Paragraph [0132] of Madsen discloses a smartphone underneath the comment box.  This content is the object to be commented on along wit the promotion associated with the smartphone.  The rejection is maintained. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-8 and 10-12 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-8 and 10-12 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-8 and 10-12 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 5) recite: 
detecting, in response to a request of a user to comment on an object to be commented input from an input/output device of an electronic device, whether resource saving information about the object to be commented is available 
The identified limitations recite detecting whether a resource saving information about the object (e.g., discount information of an advertisement) is available, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
if the resource saving information is available, providing the resource saving information and the comment input mode to the input/output device, wherein the comment input mode is configured to receive comment content about the object to be commented, and the resource saving information is displayed inside the comment input mode 
if the resource saving information is not available, providing the comment input mode to the input/output device. 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of providing the discount information and comment input mode to the user. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing the discount information and comment input mode to the user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-4, 6-8, 11, and 12, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1: and 5; processors to execute providing the discount information and comment input mode to the user). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-8 and 10-12, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims  2-4, 6-8, 11, and 12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madsen et al. (US 2013/0117099 A1).

Regarding claims 1 and 10, Madsen discloses a method for providing a comment input mode, comprising: 
detecting, in response to a request of a user to comment on an object to be commented input from an input/output device of an electronic device, whether resource saving information about the object to be commented is available (Fig. 31;Paragraph [0132]: an indication may be received that a user interface control was selected to enter a comment to a promotional offer of an offer group); 
if the resource saving information is available, providing the resource saving information and the comment input mode to the input/output device, wherein the comment input mode is configured to receive comment content about the object to be commented, and the resource saving information is displayed inside the comment input mode (Fig. 31; Paragraph [0132]: an input text box may be displayed at step 3204 to receive text input as a comment to the promotional offer, and text input may be received); 
if the resource saving information is not available, providing the comment input mode to the input/output device (Fig. 28; Paragraph [0123]: The window of a graphical user interface 2802 in FIG. 28 illustrates the content of a comment 2804 of rejection of an offer approval request from the curator of the offer group. There may also be an input box 2806 as illustrated in FIG. 28 that may be check to report abuse of a member submitting suggested offers that are not appropriate for the offer group).
Regarding claims 2 and 6, Madsen discloses wherein the resource saving information comprises at least one of the following: a coupon about object content of the object to be commented; 
cash rebate information about the object content of the object to be commented; if the object to be commented is a video and the video includes implicit presentation information, the resource saving information is discount information of the implicit presentation information matching user-related information of the user (Paragraph [0132]).
Regarding claims 3 and 7, Madsen discloses if the comment input mode is a comment text input box, the text style of the comment text input box is different from a page style of a comment page formed by a comment about the object to be commented (Fig. 31;Paragraph [0132]).
Regarding claim 4, Madsen discloses wherein the providing the resource saving information and the comment input mode to the user comprises at least one of the following: providing the resource saving information and the comment input mode to the input/output device, wherein the resource saving information is located at a top of the comment text input box; providing the resource saving information and the comment input mode to the input/output device, wherein the resource saving information is located at an upper portion of and immediately adjacent to the comment text input box; providing the resource saving information and the comment input mode to the input/output device, wherein the resource saving information is located at the top of the comment page (Fig. 31; Paragraph [0132]).
Regarding claim 5, Madsen discloses a providing device for providing a comment input mode, comprising: 
one or more processors; a memory, configured to store one or more software modules executable by the one or more processors, wherein the one or more software modules comprise:
a detection module configured to detect, in response to a request of a user to comment on an object to be commented input from an input/output device of an electronic device, whether resource saving information about the object to be commented is available (Fig. 31; Paragraph [0132]: an indication may be received that a user interface control was selected to enter a comment to a promotional offer of an offer group); and 
a providing module configured to: 
if the resource saving information is available, provide the resource saving information and the comment input mode to the input/output device, wherein the comment input mode is configured to receive comment content about the object to be commented, and the resource saving information is displayed inside the comment input mode (Fig. 31; Paragraph [0132]: an input text box may be displayed at step 3204 to receive text input as a comment to the promotional offer, and text input may be received), 
if the resource saving information is not available, provide the comment input mode to the input/output device (Fig. 28; Paragraph [0123]: The window of a graphical user interface 2802 in FIG. 28 illustrates the content of a comment 2804 of rejection of an offer approval request from the curator of the offer group. There may also be an input box 2806 as illustrated in FIG. 28 that may be check to report abuse of a member submitting suggested offers that are not appropriate for the offer group).
Regarding claim 8, Madsen discloses wherein providing the resource saving information and the comment input mode to the input/output device comprises at least one of the following: the resource saving information is located at a top of the comment text input box; the resource saving information is located at a top of the comment page (Fig. 31; Paragraph [0132]).
Regarding claim 11, Madsen discloses:
 wherein, the object to be commented is a video or a short video, and the detecting, in response to a request of a user to comment on an object to be commented input from an input/output device of an electronic device (Fig. 31; Paragraph [0132]), whether resource saving information about the object to be commented is available comprises: 
in response to an act of clicking on a comment button in a page where the video or the short video is displayed, detecting whether resource saving information related to implicit presentation information included in the video or the short video is available by searching from a resource saving information database (Paragraph [0106]); 
if the resource saving information is available, the providing the resource saving information and the comment input mode to the input/output device comprises: 
providing a comment input box hovering above a window of the video or the short video (Fig. 31; Paragraph [0132]); and 
providing the resource saving information inside the area of the comment input box  (Fig. 31; Paragraph [0132]).
Regarding claim 12, Madsen discloses: 
wherein the object to be commented is a video or a short video, and the detection module is configured to detect, in response to an act of clicking on a comment button in a page where the video or the short video is displayed, whether resource saving information related to implicit presentation information included in the video or the short video is available by searching from a resource saving information database (Paragraph [0106]); and 
the providing module configured to: 
if the resource saving information is available, provide a comment input box hovering above a window of the video or the short video (Fig. 31; Paragraph [0132]: an input text box may be displayed at step 3204 to receive text input as a comment to the promotional offer, and text input may be received); and 
provide the resource saving information inside the area of the comment input box (Fig. 31; Paragraph [0132]: an input text box may be displayed at step 3204 to receive text input as a comment to the promotional offer, and text input may be received); 
if the resource saving information is not available, provide a comment input box hovering above a window of the video or the short video (Fig. 28; Paragraph [0123]: The window of a graphical user interface 2802 in FIG. 28 illustrates the content of a comment 2804 of rejection of an offer approval request from the curator of the offer group. There may also be an input box 2806 as illustrated in FIG. 28 that may be check to report abuse of a member submitting suggested offers that are not appropriate for the offer group).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621